    Case 2:19-cv-08972-CBM-FFM Document 19 Filed 11/27/19 Page 1 of 1 Page ID #:318
 Dwayne D. Sam
 Pierce Bainbridge Beck Price & Hecht LLP
 600 Pennsylvania Avenue NW,
 South Tower, Suite 700
 Washington, DC 20004

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 SETH SHAPIRO                                                         CASE NUMBER
                                                                                    2:19-cv-08972 -CBM(FFMx)
                                                       Plaintiff(s)
                             v.
 AT&T MOBILITY, LLC
                                                    Defendant(s).
                                                                          ORDER ON APPLICATION OF NON-
                                                                        RESIDENT ATTORNEY TO APPEAR IN A
                                                                         SPECIFIC CASE PRO HAC VICE [14]
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  SAM, DWAYNE D.                                                              of    Pierce Bainbridge Beck Price & Hecht
  Applicant’s Name (Last Name, First Name & Middle Initial                          LLP
  (202) 843-8342                          (202) 899-5666                            600 Pennsylvania Avenue NW
  Telephone Number                        Fax Number                                South Tower, Suite 700
  dsam@piercebainbridge.com                                                         Washington, DC 20004
                              E-Mail Address                                        Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiff, Seth Shapiro


  Name(s) of Party(ies) Represent                              Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Warren, Thomas D.                                                            of   Pierce Bainbridge Beck Price & Hecht
  Designee’s Name (Last Name, First Name & Middle Initial                           LLP
  196217                           (213) 262-9333                                   355 S. Grand Avenue, 44th Floor
   Designee’s Cal. Bar No.          Telephone Number           Fax Number           Los Angeles, CA 90071
  twarren@piercebainbridge.com                                                      (213) 262-9333
                               E-Mail Address                                       Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED




IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☒ not be refunded.
Dated: November 27, 2019
                                                 U.S. District Judge/U       g           g




 G-64 Order (05/16)          ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE   Page 1 of 1
